



EXHIBIT 10.2

 

2002 NONSTATUTORY STOCK OPTION PLAN

OF

DEPOMED, INC.


1.             PURPOSES OF THE PLAN

The purposes of the 2002 Nonstatutory Stock Option Plan (the “Plan”) of DepoMed,
Inc., a California corporation (the “Company”), are to:  (a) encourage selected
employees, directors and consultants to improve operations and increase profits
of the Company; (b) encourage selected employees, directors and consultants to
accept or continue employment or association with the Company or its Affiliates;
and (c) increase the interest of selected employees, directors and consultants
in the Company’s welfare through participation in the growth in value of the
common stock of the Company (the “Common Stock”).

Options granted under this Plan (“Options”) are “nonstatutory options” and are
not intended to satisfy the requirements of Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).


2.             ELIGIBLE PERSONS

Every person who at the date of grant is an employee of, consultant to, or
non-employee director of, the Company or any Affiliate (as defined below) of the
Company is eligible to receive Options under this Plan. The term “Affiliate” as
used in the Plan means a parent or subsidiary corporation as defined in the
applicable provisions (currently Sections 424(e) and (f), respectively) of the
Code. The term “employee” includes an officer or director who is an employee, of
the Company. The term “consultant” includes persons employed by, or otherwise
affiliated with, a consultant.


3.             STOCK SUBJECT TO THIS PLAN

Subject to the provisions of Section 6.1.1 of the Plan, the total number of
shares of stock which may be issued under options granted pursuant to this Plan
shall not exceed 1,306,811 shares of Common Stock. The shares covered by the
portion of any grant under the Plan which expires unexercised shall become
available again for grants under the Plan.


4.             ADMINISTRATION

4.1           This Plan shall be administered by the Board of Directors of the
Company (the “Board”) or, either in its entirety or only insofar as required
pursuant to Section 4.2 hereof, by a committee (the “Committee”) of at least two
Board members to which administration of the Plan, or of part of the Plan, is
delegated (in either case, the “Administrator”).

4.2           Subject to the other provisions of this Plan, the Administrator
shall have the authority, in its discretion: (i) to grant Options; (ii) to
determine the fair market value of the Common Stock subject to Options; (iii) to
determine the exercise price of Options granted; (iv)

 

 

--------------------------------------------------------------------------------


 

to determine the persons to whom, and the time or times at which, Options shall
be granted, and the number of shares subject to each Option; (v) to interpret
this Plan; (vi) to prescribe, amend, and rescind rules and regulations relating
to this Plan; (vii) to determine the terms and provisions of each Option granted
(which need not be identical), including but not limited to, the time or times
at which Options shall be exercisable; (viii) with the consent of the optionee,
to modify or amend any Option; (ix) to defer (with the consent of the optionee)
the exercise date of any Option; (x) to accelerate the exercise date of any
Option; (xi) to authorize any person to execute on behalf of the Company any
instrument evidencing the grant of an Option; and (xii) to make all other
determinations deemed necessary or advisable for the administration of this
Plan. The Administrator may delegate nondiscretionary administrative duties to
such employees of the Company as it deems proper.


4.3           ALL QUESTIONS OF INTERPRETATION, IMPLEMENTATION, AND APPLICATION
OF THIS PLAN SHALL BE DETERMINED BY THE ADMINISTRATOR. SUCH DETERMINATIONS SHALL
BE FINAL AND BINDING ON ALL PERSONS.

4.4           With respect to persons subject to Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), if any, transactions
under this Plan are intended to comply with the applicable conditions of Rule
16b-3, or any successor rule thereto. To the extent any provision of this Plan
or action by the Administrator fails to so comply, it shall be deemed null and
void, to the extent permitted by law and deemed advisable by the Administrator.
Notwithstanding the above, it shall be the responsibility of such persons, not
of the Company or the Administrator, to comply with the requirements of Section
16 of the Exchange Act; and neither the Company nor the Administrator shall be
liable if this Plan or any transaction under this Plan fails to comply with the
applicable conditions of Rule 16b-3 or any successor rule thereto, or if any
such person incurs any liability under Section 16 of the Exchange Act.


5.             GRANTING OF OPTIONS; OPTION AGREEMENT

5.1           Options may be granted under this Plan only in the event that the
1,306,811 share increase in the number of shares of Common Stock reserved for
issuance under the Company’s Amended and Restated 1995 Stock Option Plan
approved by the Company’s Board of Directors on December 23, 2002 is not
approved by the Company’s shareholders at the Company’s 2003 Annual Meeting of
Shareholders (the “2003 Annual Meeting”).  In no event may Options be granted
under this Plan after ten years from the date of adoption of this Plan by the
Board.

5.2           Each Option shall be evidenced by a written stock option
agreement, in form satisfactory to the Company, executed by the Company and the
person to whom such Option is granted; provided, however, that the failure by
the Company, the optionee, or both to execute such an agreement shall not
invalidate the granting of an Option, although the exercise of each option shall
be subject to Section 6.1.3.

5.3           The Administrator may approve the grant of Options under this Plan
to persons who are expected to become employees, directors or consultants of the
Company, but are not employees, directors or consultants at the date of
approval.

 

2

--------------------------------------------------------------------------------


 


6.             TERMS AND CONDITIONS OF OPTIONS

Each Option granted under this Plan shall be subject to the terms and conditions
set forth in Section 6.1.

6.1.          Terms and Conditions to Which All Options are Subject.

All Options granted under this Plan shall be subject to the following terms and
conditions:

6.1.1.       Changes in Capital Structure.  Subject to Section 6.1.2, if the
stock of the Company is changed by reason of a stock split, reverse stock split,
stock dividend, or recapitalization, combination or reclassification,
appropriate adjustments shall be made by the Board in (a) the number and class
of shares of stock subject to this Plan and each Option outstanding under this
Plan, and (b) the exercise price of each outstanding Option; provided, however,
that the Company shall not be required to issue fractional shares as a result of
any such adjustments. Each such adjustment shall be subject to approval by the
Board in its sole discretion.

6.1.2.                     Change in Control.

(a)  In the event of the proposed dissolution or liquidation of the Company, the
Administrator shall notify each optionee at least 30 days prior to such proposed
action.  To the extent not previously exercised, all Options will terminate
immediately prior to the consummation of such proposed action.

(b)           In the event of a “change in control” of the Company, options
granted pursuant to the Plan shall automatically be accelerated in full so as to
become completely vested and fully exercisable.  In such event, the
Administrator shall notify each optionee at least 30 days prior to such proposed
action that the options shall be fully exercisable for a period of 30 days from
the date of such notice, and options shall terminate upon the expiration of such
30-day period.  In the event of a “change in control” of the Company, any right
of repurchase pursuant to Section 6.1.8 shall expire.

For purposes of the foregoing, a change in control means the occurrence of
either of the following:

(i)            any “person” (as used in Section 13(d) of the Securities Exchange
Act of 1934 and the rules promulgated thereunder) becomes the “beneficial owner”
(as defined in Rule 13d-3) of securities representing a majority of the voting
power of the then outstanding securities of the Company; or

(II)           A SALE OF ASSETS INVOLVING ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OF THE COMPANY, OR A MERGER OR CONSOLIDATION OF THE COMPANY IN WHICH THE HOLDERS
OF SECURITIES OF THE COMPANY IMMEDIATELY PRIOR TO SUCH EVENT HOLD IN THE
AGGREGATE LESS THAN A MAJORITY OF THE

 

3

--------------------------------------------------------------------------------


 

securities of the Company immediately after such event.

6.1.3.       Time of Option Exercise.  Subject to Section 5, Options granted
under this Plan shall be exercisable (a) immediately as of the effective date of
the stock option agreement granting the Option, or (b) in accordance with a
schedule related to the date of the grant of the Option, the date of first
employment, or such other date as may be set by the Administrator (in any case,
the “Vesting Base Date”) and specified in the written stock option agreement
relating to such Option. In any case, no Option shall be exercisable until a
written stock option agreement in form satisfactory to the Company is executed
by the Company and the optionee.

6.1.4.       Option Grant Date.  Except in the case of advance approvals
described in Section 5.3, the date of grant of an Option under this Plan shall
be the date as of which the Administrator approves the grant.

6.1.5.       Nonassignability of Option Rights.  Except as otherwise determined
by the Administrator, no Option granted under this Plan shall be assignable or
otherwise transferable by the optionee except by will or by the laws of descent
and distribution. During the life of the optionee, except as otherwise
determined by the Administrator and expressly set forth in the Option Agreement,
an Option shall be exercisable only by the optionee.

6.1.6.       Payment.  Except as provided below, payment in full, in cash, shall
be made for all stock purchased at the time written notice of exercise of an
Option is given to the Company, and proceeds of any payment shall constitute
general funds of the Company. At the time an Option is granted or exercised, the
Administrator, in the exercise of its absolute discretion after considering any
tax or accounting consequences, may authorize any one or more of the following
additional methods of payment:

(a)           With respect only to optionees who are not directors of the
Company or “officers” of the Company within the meaning of Rule 16a-1 adopted
under the Exchange Act (each such officer, an “Officer”), acceptance of the
optionee’s full recourse promissory note for all or part of the Option price,
payable on such terms and bearing such interest rate as determined by the
Administrator (but in no event less than the minimum interest rate specified
under the Code at which no additional interest would be imputed and in no event
more than the maximum interest rate allowed under applicable usury laws), which
promissory note may be either secured or unsecured in such manner as the
Administrator shall approve (including, without limitation, by a security
interest in the shares of the Company); and

(b)           Delivery by the optionee of Common Stock already owned by the
optionee for all or part of the Option price, provided the value (determined as
set forth in Section 6.1.11) of such Common Stock is equal on the date of
exercise to the Option price, or such portion thereof as the optionee is
authorized to pay by delivery of such stock; provided, however, that if an
optionee has exercised any portion of any Option granted by the Company by
delivery of Common Stock, the optionee may not, within six months following such
exercise, exercise any Option granted under this Plan by delivery of Common
Stock without the consent of the Administrator.

 

4

--------------------------------------------------------------------------------


 

(c)           Exercise of an Option may be made pursuant to a “cashless
exercise/sale” procedure pursuant to which funds to pay for exercise of the
Option are delivered to the Company by a broker upon receipt of stock
certificates from the Company, or pursuant to which optionees obtain margin
loans from brokers to fund the exercise of the Option; provided, however, that
if the Company extends or arranges for the extension of credit to an optionee
under any such cashless exercise/sale procedure, no director of the Company nor
any Officer may participate in the procedure.

6.1.7.       Termination of Employment.  If for any reason other than death or
disability, an optionee ceases to be employed by the Company or any of its
Affiliates (such event being called a “Termination”), Options held at the date
of Termination (to the extent then exercisable) may be exercised in whole or in
part at any time within thirty days of the date of such Termination, or such
other period as is specified in the Option Agreement (but in no event after the
Expiration Date); provided, that if such exercise of the Option would result in
liability for the optionee under Section 16(b) of the Exchange Act, then such
one-month period automatically shall be extended until the tenth day following
the last date upon which optionee has any liability under Section 16(b) (but in
no event after the Expiration Date). If an optionee dies or becomes disabled
(within the meaning of Section 22(e)(3) of the Code) while employed by the
Company or an Affiliate or within the period that the Option remains exercisable
after  Termination, Options then held (to the extent then exercisable) may be 
exercised, in whole or in part, by the optionee, by the optionee’s personal
representative or by the person to whom the Option is transferred by devise or
the laws of descent and distribution, at any time within twelve months after the
death or twelve months after the disability of the optionee, or such other
period as is specified in the Option Agreement (but in no event after the
Expiration Date). For purposes of this Section 6.1.7, “employment” includes
service as a director or as a consultant. For purposes of this Section 6.1.7, an
optionee’s employment shall not be deemed to terminate by reason of sick leave,
military leave or other leave of absence approved by the Administrator, if the
period of any such leave does not exceed 90 days or, if longer, if the
optionee’s right to reemployment by the Company or any Affiliate is guaranteed
either contractually or by statute.

6.1.8.       Repurchase of Stock.  At the option of the Administrator, the stock
to be delivered pursuant to the exercise of any Option granted to an employee,
director or consultant under this Plan may be subject to a right of repurchase
in favor of the Company with respect to any employee, or director or consultant
whose employment, or director or consulting relationship with the Company is
terminated.

Determination of the number of shares subject to any such right of repurchase
shall be made as of the date the employee’s employment as an employee,
consultant or director of the Company terminates, not as of the date that any
Option granted to such employee, director or consultant is thereafter exercised.

6.1.9.       Withholding and Employment Taxes.  At the time of exercise of an
Option or at such other time as the amount of such obligations becomes
determinable (the “Tax Date”), the optionee shall remit to the Company in cash
all applicable federal and state withholding and

 

5

--------------------------------------------------------------------------------


 

employment taxes. If authorized by the Administrator in its sole discretion
after considering any tax or accounting consequences, an optionee may elect to
(i) deliver a promissory note on such terms as the Administrator deems
appropriate, provided that the optionee is not a director or Officer of the
Company, (ii) tender to the Company previously owned shares of Stock or other
securities of the Company, or (iii) have shares of Common Stock which are
acquired upon exercise of the Option withheld by the Company to pay some or all
of the amount of tax that is required by law to be withheld by the Company as a
result of the exercise of such Option.

Any securities tendered or withheld in accordance with this Section 6.1.9 shall
be valued by the Company as of the Tax Date.

6.1.10.  Other Provisions. Each Option granted under this Plan may contain such
other terms, provisions, and conditions not inconsistent with this Plan as may
be determined by the Administrator.

6.1.11.  Determination of Value. For purposes of the Plan, the value of Common
Stock or other securities of the Company shall be determined as follows:

(a)           If the stock of the Company is listed on any established stock
exchange or a national market system, including without limitation the American
Stock Exchange and the National Market System of the National Association of
Securities Dealers, Inc. Automated Quotation System, its fair market value shall
be the closing sales price for such stock or the closing bid if no sales were
reported, as quoted on such system or exchange (or the largest such exchange)
for the date the value is to be determined (or if there are no sales for such
date, then for the last preceding business day on which there were sales), as
reported in the Wall Street Journal or similar publication.

(b)           If the stock of the Company is regularly quoted by a recognized
securities dealer but selling prices are not reported, its fair market value
shall be the mean between the high bid and low asked prices for the stock on the
date the value is to be determined (or if there are no quoted prices for the
date of grant, then for the last preceding business day on which there were
quoted prices).

(c)           In the absence of an established market for the stock, the fair
market value thereof shall be determined in good faith by the Administrator,
with reference to the Company’s net worth, prospective earning power,
dividend-paying capacity, and other relevant factors, including the goodwill of
the Company, the economic outlook in the Company’s industry, the Company’s
position in the industry and its management, and the values of stock of other
corporations in the same or a similar line of business.

6.1.12.  Option Term.  No Option shall be exercisable more than ten years after
the date of grant, or such lesser period of time as is set forth in the stock
option agreement (the end of the maximum exercise period stated in the stock
option agreement is referred to in this Plan as the “Expiration Date”).

 

6

--------------------------------------------------------------------------------


 


7.             MANNER OF EXERCISE

7.1           An optionee wishing to exercise an Option shall give written
notice to the Company at its principal executive office, to the attention of the
officer of the Company designated by the Administrator, accompanied by payment
of the exercise price as provided in Section 6.1.6. The date the Company
receives written notice of an exercise hereunder accompanied by payment of the
exercise price will be considered as the date such Option was exercised.

7.2           Promptly after receipt of written notice of exercise of an Option,
the Company shall, without stock issue or transfer taxes to the optionee or
other person entitled to exercise the Option, deliver to the optionee or such
other person a certificate or certificates for the requisite number of shares of
stock. An optionee or permitted transferee of an optionee shall not have any
privileges as a stockholder with respect to any shares of stock covered by the
Option until the date of issuance (as evidenced by the appropriate entry on the
books of the Company or a duly authorized transfer agent) of such shares.


8.             EMPLOYMENT OR CONSULTING RELATIONSHIP

Nothing in this Plan or any Option granted thereunder shall interfere with or
limit in any way the right of the Company or of any of its Affiliates to
terminate any optionee’s employment or consulting at any time, nor confer upon
any optionee any right to continue in the employ of, or consult with, the
Company or any of its Affiliates.


9.             CONDITIONS UPON ISSUANCE OF SHARES

Shares of Common Stock shall not be issued pursuant to the exercise of an Option
unless the exercise of such Option and the issuance and delivery of such shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended (the “Securities
Act”).


10.           NONEXCLUSIVITY OF THE PLAN

The adoption of the Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options
other than under the Plan.


11.           MARKET STANDOFF

Each optionee, if so requested by the Company or any representative of the
underwriters in connection with any registration of the offering of any
securities of the company under the Securities Act shall not sell or otherwise
transfer any shares of Common Stock acquired upon exercise of Options during the
180-day period following the effective date of a registration statement of the
company filed under the Securities Act; provided, however, that such restriction
shall apply only to the first two registration statements of the Company to
become effective under the

 

7

--------------------------------------------------------------------------------


 

Securities Act which includes securities to be sold on behalf of the Company to
the public in an underwritten public offering under the Securities Act. The
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restriction until the end of such 180-day period.


12.           AMENDMENTS TO PLAN

The Board may at any time amend, alter, suspend or discontinue this Plan.
Without the consent of an optionee, no amendment, alteration, suspension or
discontinuance may adversely affect outstanding Options. No amendment,
alteration, suspension or discontinuance shall require stockholder approval
unless the Board otherwise concludes that stockholder approval is advisable.


13.           EARLY TERMINATION

In the event that the Company’s shareholders approve the 1,306,811 share
increase in the number of shares of Common Stock reserved for issuance under the
1995 Stock Option Plan approved by the Company’s Board of Directors on December
23, 2002 or the 2003 Annual Meeting, this Plan shall automatically terminate,
and no options shall be granted hereunder.

 

Adopted by the Board of Directors on December 23, 2002.

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

